DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1 and 3-14 have been amended; support for claim 1 is found in original claim 2 and Figure 5, the amendments to claims 3-14 were to comply with US Practice.
Claim 2 has been cancelled.
Claims 15-21 have been added, support is found in Figure 2 for claims 15-17, Page 11 for claim 18, Figure 5 for claims 19-20 and page 6 and original claim 11 for claim 21. No new matter has been added.
Claims 1, 3-21 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The 35 USC § 112 rejections as stated in the previous office action are withdrawn in view of the amendments to the claims.
Response to Amendment
The rejection of record is withdrawn in view of the amendments and arguments. An updated rejection is presented below

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6, 8, 11-15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 20090068549-hereinafter Hamada) in view of Kita et al. (US 5849431-hereinafter Kita), Chen et al. (US 20150079427-hereinafter Chen) and Drews et al. (US 2018/0219261 A1- hereinafter Drews).

Regarding claim 1, Hamada teaches an energy storage system for a vehicle comprising:
a multiplicity of energy storage cells for providing and/or storing electrical energy (Figure 1B, [0045] power generating elements 130);
a housing that has a multiplicity of wall elements that bound an interior of the housing, wherein the housing is configured to accommodate the multiplicity of energy storage cells in the interior of the housing (Figure 1B; [0046] partition walls 111);
wherein a multiplicity of dividing walls (partition walls 111) for subdividing the interior of the housing into a multiplicity of chambers are arranged in the interior of the housing (Figure 1B),
 wherein each chamber is configured to accommodate an energy storage cell, wherein a fluidic connection is formed between the individual chambers (Figure 2; [0052] communication holes 112 for establishing a fluidic connection),
and wherein a vent valve (Safety valve 120) is arranged on a cover element, of the housing in each case in a region assigned to a corresponding chamber (abstract- at least one safety valve is used, a skilled artisan could make one of the vents a blind plug as it is known in the art).

Hamada fails to explicitly teach wherein a vent valve is arranged on a cover element of the housing in each chamber that is separate from the communication holes of above.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate a plurality of vents out of each battery of Hamada. This modification would provide each cell compartment with a gas release vent for releasing gases. A skilled artisan could have duplicated the safety valve 120 of Hamada such that each cell chamber would have a gas release valve when the pressure in the cell compartment was too high.

Additionally, Hamada fails to teach wherein one of the vent valves is in the form of a blind plug.
Kita discloses a secondary battery for an electric vehicle. Kita teaches a blind plug 4 used to seal a cylindrical casing 17 (Kita Figure 3, Col. 10 lines 23-38). The blind plug is provided to create a proper seal between outlets of the battery.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teaches of Kita’s to insert Kita’s blind plug into some of Hamada’s safety valves such that the some of the safety valves are effectively sealed with the blind plugs. 

While Kita’s blind plug is threaded into the electrolyte ports to seal the battery, electrolyte inlet ports are known to function as vents if they are not sealed with a blind plug as taught by Drews. Drews teaches a pouch type battery cell with corresponding frames. Drews teaches wherein a fluid flow channel is contained within the frame structure of the battery cells and the flow channel is connected to adjacent batteries (Drews [0048] Figure 5). Drews further teaches wherein an opening 270 may server as a fill port for supplying electrolyte into the cell. The opening 270 may include a seal, relating to a blind 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teaches of Drews such that the electrolyte inlet ports of Kita are capable of being used as vents or having blind plugs incorporated into Kita’s electrolyte inlet ports to seal the battery. Drews also renders obvious the use of safety/release vents for each battery component so a skilled artisan would be motivated by a teaching of Drews to incorporate multiple safety vents into Hamada’s battery.

Regarding claim 3, modified Hamada teaches all of the claim limitations of claim 1 above. Hamada further teaches wherein exactly one active vent valve is arranged on cover element of the housing such that the active vent valve is assigned to a chamber that is arranged in a central region of the interior of the housing ([0052] a single safety valve is used). 
Drews opening 270 as seen in Figure 5 would also teach wherein one active vent valve is arranged on the cover element in the central region of the housing (Drews Figure 5 opening 270)

	Regarding claim 4, modified Hamada teaches all of the claim limitations of claim 1 above. Through the modification of Hamada in claim 1, multiple active vents valves are arranged on the cover element of the housing (Hamada teaches multiple safety vent valves are used). Kita teaches wherein a blind plug can be used to seal an electrolyte injection inlet acting as a vent until it is sealed. Therefore, it would have been obvious to a skilled artisan as of the effective filing date to rearrange the placement of the blind plugs and/or active vent valves such that the blind plug is placed between the two active vent valves. 
	The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 5, modified Hamada teaches all of the claim limitations of claim 1 above. Hamada further teaches wherein each dividing wall (Hamada Partition wall 111) has at least one opening (communication holes 112) for forming the fluidic connection between the individual chambers (Hamada [0052-0053] Figure 2).

Regarding claims 6 and 8, modified Hamada teaches all of the claim limitations of claim 5 above. Hamada further teaches wherein at least one of the multiplicity of dividing walls (partition wall 111)) has in each case exactly one opening (Hamada Figure 2, communication holes [0052-0053]) in an upper, central region of the corresponding dividing wall (Hamada Figure 2).

Regarding claim 11, modified Hamada teaches all of the claim limitations of claim 1 above. Hamada further teaches wherein the active vent valve (safety valve 120) is in the form of a one-way valve with a predetermined or pre-determinable venting pressure ([0012] safety valve opens when the inner pressure of the compartment increases abnormally).

Regarding claim 12, modified Hamada teaches all of the claim limitations of claim 1. Kita further teaches wherein a blind plug 4 used to seal a cylindrical casing 17 (Kita Figure 3, Col. 10 lines 23-38). The blind plug is provided to create a proper seal between outlets of the battery and is used in the electrolyte fill port that when unsealed acts as a gas release opening.

Regarding claims 13 and 14, modified Hamada teaches all of the claim limitation of claim 1 above. Chen further teaches wherein the energy storage system is a lead-acid battery (Chen [0006] battery is a valve regulated lead acid battery).

Regarding claim 15, modified Hamada teaches all of the claim limitations of claim 6. Hamada further teaches wherein all of the dividing walls have in each case exactly one opening in an upper region of the corresponding dividing wall (Hamada [0052-0053] Figure 2, communication hole 112).

Regarding claim 18, modified Hamada teaches all of the claim limitations of claim 8. Hamada further teaches wherein all of the dividing walls have the one opening in an upper, central region of the corresponding dividing wall (Hamada Figure 2, communication holes [0052-0053]).

Regarding claim 21, Hamada teaches all of the claim limitations of claim 11 above. Hamada further teaches wherein the active vent valve (safety valve 120) is in the form of a one-way valve with a predetermined or pre-determinable venting pressure, wherein the one-way valve is in this case integrated preferably into a vent plug ([0012] safety valve opens when the inner pressure of the compartment increases abnormally, the safety valve will function as a vent plug when the internal pressure does not exceed a threshold for causing the safety valve to open).

Claims 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 20090068549-hereinafter Hamada) in view of Kita et al. (US 5849431-hereinafter Kita), Chen et al. (US 20150079427-hereinafter Chen) and Drews et al. (US 2018/0219261 A1- hereinafter Drews) as applied to claim 6 above, and further in view of Matsumoto et al. (US 20180183026-hereinafter Matsumoto). 

Regarding claims 7, 16 and 17, modified Hamada teaches all of the claim limitations of claim 6 above, but fails to teach wherein the openings of the dividing walls are oriented in an offset manner.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Matsumoto by modifying Hamada’s communication holes 112 to be offset from one another in two upper end regions of the dividing walls so as to suppress various types of inconvenience that is possible when the gas discharge valves overlap and so that gas can be efficiently discharged.

Claims 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 20090068549-hereinafter Hamada) in view of Kita et al. (US 5849431-hereinafter Kita), Chen et al. (US 20150079427-hereinafter Chen) and Drews et al. (US 2018/0219261 A1- hereinafter Drews) as applied to claim 5 above, and further in view of Ogata et al. (US 20060166087-hereinafter Ogata). 

Regarding claims 9 and 19-20, Hamada teaches all of the claim limitations of claim 5 above. Hamada fails to teach wherein all of the dividing walls has in each case exactly two openings in an upper region of the particular dividing wall.
Ogata discloses a secondary battery comprising a housing. Ogata teaches of through holes 112b and 112c formed in the partition walls 112 (Ogata Figure 2). The through holes are formed for providing communication between adjoining housing parts which has an O-ring interposed between connecting members 161 and 162 to prevent electrolytic solution from flowing through the through holes (Ogata [0066-0067]).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 20090068549-hereinafter Hamada) in view of Kita et al. (US 5849431-hereinafter Kita), Chen et al. (US 20150079427-hereinafter Chen) and Drews et al. (US 2018/0219261 A1- hereinafter Drews) as applied to claim 5 above, and further in view of Smith et al. (US 20090169978-hereinafter Smith).

Regarding claim 10, modified Hamada teaches all of the claim limitations of claim 5. Hamada fails to teach wherein a membrane is formed in at least one of the openings.
Smith discloses a multi-cell battery with partitions forming a plurality of compartments that house electrochemical cells and having a gas channel for releasing gas from inside of the battery module. Smith teaches a gas permeable hydrophobic membrane 1060 that covers the openings in the cell compartments 1005 such that the membrane coverings will prevent the escape of electrolyte but will permit the gases from each of the cell compartments (Smith [0119]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add Smith’s gas permeable hydrophobic membrane over the communication holes 112 of Hamada such that the membrane will prevent the escape of electrolyte while allowing gas to flow between the cell compartments.



Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Applicant argues amended claim limitations that were not required in the previous office action such as (a) the vent valve being arranged on a cover element of the housing. The limitation of the previous office action only required vent valves being on one of the wall elements and not specifically on the cover elements. This amendment was addressed in the rejection outlined above.
Applicant further argues that the vent valve being a blind plug is not met in the prior rejection of record as Kita teaches of a blind plug being used in the electrolyte injection hole instead of a vent. This argument is not persuasive as the electrolyte injection hole when not sealed with a blind plug functions as a vent for the escape of gases, see rejection above and specifically the prior art references of Kita and Drews. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727